Citation Nr: 0906292	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-38 626	)	DATE
	)
 )


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 
1957.

In December 2004, the RO, in pertinent part, granted service 
connection for left ear hearing loss and assigned a zero 
percent (noncompensable) evaluation therefor, effective from 
September 23, 2004.  The RO also denied service connection 
for hearing loss in the right ear.

The Veteran initiated an appeal to the Board of Veterans' 
Appeals (Board), seeking service connection for the hearing 
loss in his right ear and a higher evaluation.  In March 
2006, while the appeal to the Board was pending, the RO 
granted service connection for right ear hearing loss and 
awarded the Veteran a 20 percent evaluation for bilateral 
hearing loss, effective from the date of the original award.  
The case was certified to the Board in September 2007.


FINDING OF FACT

In February 2009, the Board received a written communication 
from the Veteran's representative asking that the pending 
appeal be withdrawn; as of that date, the Board had not yet 
promulgated a final decision on the issue presented.


CONCLUSION OF LAW

The Veteran's appeal has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing at any time 
before the Board issues its final decision.  See 38 C.F.R. § 
20.204(b) (2008).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the Veteran's representative, by way of 
a written communication received at the Board in February 
2009, asked that the pending appeal be withdrawn.  As of that 
date, the Board had not yet promulgated a final decision on 
the issue presented.  Because the Veteran's representative 
has clearly expressed a desire to terminate the appeal, 
because he has done so in writing, and because the Board had 
not yet promulgated a decision on the appeal at the time of 
the request for withdrawal, the legal requirements for a 
proper withdrawal have been satisfied.  38 C.F.R. § 20.204 
(2008).  Further action by the Board on this appeal is not 
appropriate, and the appeal will be dismissed.  38 U.S.C.A. 
§ 7105(d) (West 2002).


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


